Citation Nr: 1819743	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-21 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1978 to April 1982 with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a June 2015 Board decision, the claim was remanded for further evidentiary development.  In June 2017 the case returned to the Board and was remanded once again to obtain additional development, including a new medical opinion.  The claim has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2017, the Board remanded the Veteran's claim, in pertinent part, to obtain a new medical examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  While the Veteran was provided a VA examination in November 2017, the nexus opinion solicited was not adequate for the purposes of adjudication.  Accordingly, there has not been substantial compliance with the Board's remand directives, and a remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998). 

The examiner opined that it was less likely than not that the Veteran's diagnosed psychiatric disorder was related to his military service, but only supported that conclusion by stating he could not locate any records of mental health treatment since discharge from service as evidence indicating any chronicity of psychiatric symptoms secondary to claimed stressors.  This is not an adequate rationale for adjudicating the claim.  First, an opinion is inadequate when it relies on the absence of medical evidence alone.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner must consider the Veteran's lay statements regarding the onset of his symptoms in and post service.  Second, it does not explain why chronicity is a prerequisite for establishing a medical nexus.  Such a requirement does not exist in the regulations, and the opinion does not explain a medical basis for the conclusion.  

Additionally, while the examiner indicated the Veteran's symptoms do not meet the DSM-V criteria for a PTSD diagnosis, the examiner does not adequately document this conclusion.  There is no indication of which criteria the Veteran does not meet.  This is of particular importance as the Veteran continues to assert he has PTSD and there are ongoing treatment records for a diagnosis of PTSD in the Veteran's record.  Without documentation as to which criteria the Veteran's condition does not meet, the Board is without an adequate record to adjudicate the claim.  Therefore, a remand is necessary to obtain an addendum opinion report that provides an adequate rationale to support the examiner's conclusions. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the author of the November 2017 VA medical opinion, or an appropriate substitute for an addendum opinion to address the current nature and etiology of the Veteran's acquired psychiatric disorder.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  
  
Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Identify the acquired psychiatric disorders, to include PTSD, with which the Veteran is currently diagnosed with or has been diagnosed with since approximately June 2010, and if those diagnoses are consistent the applicable DSM criteria.  

b.  For each identified acquired psychiatric disorder state whether it is at least as likely as not (a probability of 50 percent or greater) that it began in or is related to active service.

The examiner should address all relevant statements in the record pertaining to the etiology of the Veteran's acquired psychiatric disorders, including the Veteran's statements in support of claim, his stressor statements, STRs from June 1979 that indicated violent ideations, and statements by the Veteran's treating physicians regarding the nature and etiology of the Veteran's acquired psychiatric conditions. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




